Moore, J.
This is an action, criminal in its nature, brought by the city of Albion, against Herman Boldt and Ernest Boldt, for the violation of an ordinance of said city of Albion, “ Relative to the Licensing of Saloons.” The respondents were convicted in the circuit court of violating said ordinance, which reads as follows:
“ An ordinance relative to the licensing of saloons.
“ The city of Albion ordains:
“ Section 1. That it shall be unlawful for any saloon, under which designation shall be included all hotels that maintain a bar, to do business in the city of Albion without first paying a license fee for the privilege of conducting the same, of five hundred dollars per annum, which shall be paid to the city treasurer on or before the first day *286of May of the year in which such business is to be conducted. Or in case such business shall be entered on after such date, a proportional part of such sum shall be paid before such business is begun, as hereinbefore provided; but no license shall be less than one-half of the yearly license. * * *
“ Sec. 5. This ordinance shall take effect twenty days after the date of its passage.
“Approved and adopted April 24, 1905.”
The validity of this ordinance is attacked for a variety of reasons; but, as one of them is conclusive, we deem it unnecessary to discuss the others. It is elementary that the city council gets its authority to pass ordinances from its charter. Cooley on Constitutional Limitations (2d Ed.), p. 192. The city of Albion is incorporated under the general law for the incorporation of cities. Section 3109, 1 Comp. Laws, provides:
‘ ‘ No license shall be granted for any term beyond the first Monday in June next thereafter, nor shall any license be transferable,” etc.
The ordinance in controversy took effect 20 days after April 24, 1905. It provided for the payment of an annual license fee to be paid on or‘before the 1st of May of the year in which the business is to be conducted. To illustrate, to one who paid a fee of $500 on the 1st of May, 1905, a license would be issued running until the 1st of May, 1906, thus ignoring the provision of the charter as to the term of the license. The council could no more do this than it could provide that licenses should be transferable.
The convictions are set aside, and defendants discharged.
Carpenter, C. J., and McAlvay, Montgomery, and Ostrander, JJ., concurred.